Title: Remarks & Occurances [December 1771]
From: Washington, George
To: 




Decr. 16. Finished planting the Grape Cuttings in the Inclosure below the Garden. The first 29 Rows of which Reckoning from the side next the Spring are the winter Grape the other five are the Summer grape of tolerable good taste and ripening in October.
 


17. Killed my Porke and distributed the Overseers their Shares.
 


18. Agreed to raise Christophr. Shades Wages to £20 pr. Ann.


   
   Shade worked at this rate until 25 Dec. 1773, when his salary was reduced to £18 a year. GW today advanced Shade £4 cash on his wages (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 331; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 39).



